IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,864-01


EX PARTE JAMES ALLEN VAUGHN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20,894-2009A
IN THE 402ND JUDICIAL DISTRICT COURT FROM WOOD COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of arson and was
sentenced to fifteen years' imprisonment. 
	On November 10, 2010, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On December 9, 2010, the trial court signed findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: April 20, 2011
Do not publish